Citation Nr: 1016615	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  07-02 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of 
cervical and lumbar injuries.  

2.  Entitlement to service connection for residuals of a left 
ankle injury.  

3.  Entitlement to an initial rating in excess of 10 percent 
for asthma prior to March 10, 2005, and to a rating in excess 
of 30 percent since then.  

4.  Entitlement to an initial compensable rating for 
residuals of a fracture of the left thumb.  

5.  Entitlement to an initial compensable rating for varicose 
veins of the right leg prior to September 4, 2007, and to a 
rating in excess of 10 percent since then. 

6.  Entitlement to an initial compensable rating for varicose 
veins of the left leg prior to September 4, 2007, and to a 
rating in excess of 10 percent since then.  

7.  Entitlement to an initial compensable rating for 
residuals of a right ankle sprain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service form July 1989 to July 1990 
and from June 1993 to December 2001.  She attended the U.S. 
Naval Academy from July 3, 1990, to May 24, 1994.  

This matter comes before the Board of Veterans' Appeals from 
a May 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which in pertinent part denied service 
connection for residuals of a back injury and for residuals 
of a left ankle injury but granted service connection for 
asthma and for what was characterized as residuals of a 
fracture of the left first finger (the left thumb), with each 
being assigned an initial noncompensable evaluation, all 
effective June 16, 2003 (date of receipt of claim).  

A November 2006 rating action granted service connection for 
right ankle laxity as a residual of recurrent sprain, for 
varicose veins of the right leg, and varicose veins of the 
left leg, with each being assigned an initial noncompensable 
evaluation, all effective June 16, 2003 (date of receipt of 
claim).  

An April 2007 rating increased the initial noncompensable 
rating for asthma to 10 percent, effective June 16, 2003 
(date of receipt of claim).  

By RO letter dated August 29, 2007, the Veteran was notified 
of a rating decision that month denying service connection 
for anemia, allergies, menstrual cramps, yeast infections, 
and migraine headaches.  A Notice of Disagreement (NOD) as to 
all the claims except anemia was received in October 2007.  

A May 2008 rating confirmed and continued the noncompensable 
ratings for varicose veins of each leg and the service-
connected right ankle disability.  

In March 2009 the Veteran withdrew her appeal of the claims 
for service connection for allergies, menstrual cramps, and 
yeast infections.  A Statement of the Case (SOC) in March 
2009 addressed the issue of service connection for migraine 
headaches.  However, no Substantive Appeal, VA Form 9 or 
equivalent, has been received within one year of the RO 
notification letter or within 60 days of the issuance of the 
March 2009 SOC.  

Accordingly, the appeal as to the denial of service 
connection for migraine headaches has not been perfected.  
That is, absent an NOD, an SOC, and a substantive appeal, the 
Board does not have jurisdiction of this issue.  See Hazan v. 
Gober, 10 Vet. App. 511 (1997); Bernard v. Brown, 4 Vet. 
App. 384 (1994); Rowell v. Principi, 4 Vet. App. 9 (1993); 
Roy v. Brown, 5 Vet. App. 554 (1993).  

A March 2009 rating decision granted an increase from the 
initial 10 percent rating for asthma to 30 percent effective 
March 10, 2005 (which, as noted in the Supplemental SOC 
(SSOC) of that same date, was the date treatment records 
revealed the Veteran was on daily inhalational anti-
inflammatory medication).  

Later in March 2009 a rating decision confirmed and continued 
the initial noncompensable rating for the service-connected 
right ankle disability but increased the noncompensable 
ratings for varicose veins of the right leg, and varicose 
veins of the left leg, to 10 percent each, effective 
September 4, 2007.  

The Board also notes that the November 2006 SOC also 
addressed entitlement to a compensable disability rating 
based on multiple noncompensable service-connected 
disabilities which interfere with employability under 38 
C.F.R. 3.324.  However, the April 2007 and March 2009 ratings 
decisions granting 10 percent ratings for asthma, varicose 
veins of the right leg, and for varicose veins of the left 
leg, moots this matter.  

Lastly, the Veteran's NOD to the November 2006 rating 
assigning initial noncompensable ratings for a right ankle 
sprain, varicose veins of the right leg, and varicose veins 
of the left leg was received in September 2007.  However, no 
SOC was ever issued addressing these issues.  Moreover, the 
subsequent grant by the March 2009 rating decision of 10 
percent for varicose veins of the right leg and 10 percent 
for varicose veins of the left leg, both effective September 
4, 2007, did not moot the claims.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993) (because a claimant is presumed to seek 
the maximum benefit allowable, the grant of an increased 
rating during an appeal, but less than maximum assignable, 
doe not abrogate the appeal and the appeal remains pending).  
Moreover, it appears that the September 4, 2007, effective 
date for assigning those 10 percent ratings was premised upon 
the RO's belief that the September 4, 2007, document was a 
claim for increase when, in fact, it specifically disagreed 
with the November 2006 rating decision (and was received 
within one year of notification of the November 2006 rating 
decision) and, so, constituted an NOD.  

The claims for service connection for residuals of cervical 
and lumbar injuries; service connection for residuals of a 
left ankle injury; an initial compensable rating for varicose 
veins of the right leg prior to September 4, 2007, and to a 
rating in excess of 10 percent since then; an initial 
compensable rating for varicose veins of the left leg prior 
to September 4, 2007, and to a rating in excess of 10 percent 
since then; and to an initial compensable rating for 
residuals of a right ankle sprain are REMANDED to the RO.  


FINDINGS OF FACT

1.  Pulmonary function tests since service reveal that the 
Veteran has never had a Forced Expiratory Volume in one 
second (FEV-1) or a ratio of FEV-1 to Forced Vital Capacity 
(FEV-1/FVC) of less than 79 and although she has a documented 
history of asthma, she was not required to use inhalational 
or oral bronchodilator therapy or inhalational anti-
inflammatory medication on a daily basis prior to March 10, 
2005.  

2.  The residuals of a fracture of the left thumb are not 
manifested by ankylosis or a gap of one or two inches (2.5 to 
5.1 cms.) between the thumb pad and the fingers, with the 
thumb attempting to oppose the fingers.  


CONCLUSIONS OF LAW

1.  An initial disability evaluation in excess of 10 percent 
for asthma from June 16, 2003, to March 9, 2005, is not 
warranted.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.97, 
Diagnostic Code 6602 (2009). 

2.  An initial disability evaluation in excess of 30 percent 
for asthma since March 10, 2005, is not warranted.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.97, Diagnostic Code 
6602 (2009). 

3.  An initial compensable rating for residuals of a fracture 
of the left thumb is not warranted.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 
4.21, 4.40, 4.45, 4.59, Diagnostic Codes 5224 and 5228 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 



Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VCAA notice in April 2004 included the type of evidence 
needed to substantiate the claims for service connection and 
the Veteran was informed that VA would obtain VA records and 
records of other Federal agencies, and that private medical 
records could be submitted or VA could be authorized to 
obtain such records.  

Subsequently, the May 2004 rating action granted service 
connection for asthma and for what was characterized as 
residuals of a fracture of the left first finger, with each 
being assigned an initial noncompensable evaluation, all 
effective June 16, 2003.  An April 2007 rating increased the 
initial noncompensable rating for asthma to 10 percent, 
effective June 16, 2003.  

When service connection has been granted and an initial 
disability rating has been assigned, the claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of an NOD with the RO's 
rating of the disability does not trigger additional 38 
U.S.C.A. § 5103(a) notice.  See 38 C.F.R. § 3.159(b)(3) 
(2009).  

Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) 
and § 3.159(b)(1) is no longer applicable in the claims for 
initial higher ratings.  Dingess at 19 Vet. App. 473. 

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra (38 
C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the five elements of a service 
connection claim), aff'd Hartman v. Nicholson, 483 F.3d 1311, 
2007 WL 1016989 (C.A. Fed. 2007).  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claims.  The Veteran declined an opportunity to testify 
in support of her claims.  Her service treatment records and 
postservice VA treatment records have been obtained.  She has 
been afforded a VA examination to assess her service-
connected disorder asthma.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i).  

Also, in August 2009 copies of her service treatment records 
from 1999 to 2001 were sent to the Veteran.  

As there is no indication that the Veteran was unaware of 
what was needed for claim substantiation and no any 
indication of the existence of additional evidence for claim 
substantiation, the Board concludes that there has been full 
VCAA compliance.  

Background

The service treatment records show that the Veteran was seen 
in August 1989 when she had right ankle pain and had also 
twisted her left ankle.  On examination she had mild 
tenderness on palpation of the lateral malleolus.  There was 
normal range of motion and no swelling.  The impression was a 
sprained ankle.  She was given light duty for five days.  

The Veteran was seen for a cervical sprain in 1991.  She was 
seen in January and February 1994 for cervical and lumbar 
strains which were incurred in motor vehicular accidents in 
each of those months.  She was seen again in 1997 for a back 
and neck strain due to another recent vehicular accident.  

In a medical history questionnaire at service separation in 
December 2001 it was reported that the Veteran had had back 
pain caused by two motor vehicle accidents, in January 1994 
and February 1994, which was recurrent during stressful 
periods.  It was noted that she had occasional mechanical low 
back pain without radiculopathy.  

The Veteran fractured her left thumb in January 2001.  On 
examination in February 2001 he had a loss of 20 to 30 
degrees of flexion of the thumb.   X-rays in March 2001 
revealed a healing comminuted-type fracture of the proximal 
portion of the distal phalanx of the left thumb.  In April 
2001 there was no deformity or swelling of the thumb and she 
was lacking only 5 degrees of flexion of the thumb.  

On official examination in March 2005 (conducted at a U.S. 
Naval Hospital in Spain) the Veteran reported having been a 
trial of inhaled steroids in January 2001 during service.  
She was known to have allergic reactions to a variety of 
stimuli.  She had only Albuterol and, while she was a little 
vague on the frequency of usage, it appeared that she used it 
two or three times weekly.  She was sedentary and she felt 
that this was because she was afraid of wheezing.  She 
reported having had frequent ankle sprains and weak ankles.  
She had had numerous ankle sprains throughout her life.  She 
had been in two car accidents in 1994 which were roughly two 
weeks apart and following these she had a short course of 
narcotics and muscle relaxants until the issue resolved, as 
she stated, four months later.  She felt that her back was 
troublesome during stress or bad weather.  She used Motrin 
when she had discomfort.  

On physical examination the Veteran's lungs were completely 
benign and she had no noticeable wheezing even with a forced 
expiratory maneuver.  She had no abnormalities but rather 
normal mobility, bony landmarks, and strength of her ankles.  
She had no spinal curvature and no tenderness along the bony 
landmarks.  No pain on straight or bent leg raising.  She had 
normal lower extremity neurological function.  

The relevant diagnoses were (1) asthma of adult onset, with 
some historic evidence of past exercised induced asthma when 
younger, but presently under little treatment; restarting the 
use of inhaled steroids was recommended as these were the 
first line agents for treating asthma of any severity 
excepting mild intermittent asthma; (2) ankle sprains, 
periodic ankle injuries; usually very mild; and change to 
supportive footwear was recommended and ankle support, i.e., 
lace-up ankle supports with activity; and (3) back pain, mild 
and related to a number of factors; fitness, strengthening, 
and general change in life style were recommended but no 
further evaluation was currently necessary given symptom 
frequency.  

Treatment records of 2004 from an overseas U.S. Naval medical 
facility reflect that in August 2004 pulmonary function tests 
(PFT) revealed a FVC of 79 percent of predicted and a ratio 
of FEV-1/FVC of 87 percent of predicted.  PFTs later that 
same day revealed a FVC of 91 percent of predicted and a 
ratio of FEV-1/FVC of 88 percent of predicted.  The second 
test noted that the Veteran had exercise-induced 
bronchospasm, as evidenced by a reduction in FEV1 immediately 
after exercise.  Also in August 2004 it was noted that she 
had lumbar pain and spasm that acted up frequently and she 
had had cervical pain since her inservice vehicular accidents 
and she had increased spasm of the trapezius.  She had had 
frequent ankle sprains in the 1990 and she felt that her 
ankle ligaments were loose and twisted easily.  On 
examination she had some "give" in the ligaments of both 
ankles.  Also, in August 2004 she again complained of 
twisting her ankles easily.  She was given physical therapy 
for her ankles.  She had had continued neck pain since her 
inservice vehicular accidents.  On examination there was some 
laxity of her ankle ligaments.  X-rays in August 2004 found 
no gross ankle fracture but there was a small posterior-
inferior left calcaneal cortical spur; and there was very 
slightly, posteriorly, subluxed C2 vertebral body relative to 
C3 with very slightly decreased C2-3 disc space.  In October 
2004 she was to be given a TENS unit for her back pain.  

Treatment records of March 10, 2005, from an overseas U.S. 
Naval medical facility reflect that the Veteran was seen for 
a cough, congestion, and fever of about 3 days duration.  She 
had not had wheezing despite a history of asthma.  She had 
been taking no medication for her symptoms.  On examination 
her lungs were clear to auscultation and without wheezes, 
rhonchi or rales.  It was felt that she had an upper 
respiratory infection, most likely caused by a virus and that 
she should be treated symptomatically as an outpatient.  A 
June 3, 2005, treatment record shows that she was taking a 
daily inhaled steroid consisting of Flovent, twice daily.  
She was also to try an Albuterol inhaler.  

On another, but undated, official examination (conducted at a 
U.S. Naval Hospital in Spain) the Veteran reported that she 
had increased her use of Albuterol from 2 to 3 times per week 
to daily use over the last 6 months to a year.  She used it 
more often when she had a cold or a flare-up of her 
allergies.  She reported that any significant activity, 
including climbing stairs, made her short of breath and 
wheezy.  As PFTs had found exercise-induced asthma, she was 
now on chronic inhaled steroids to decrease her use of 
Albuterol, and this appeared to allow her to do more 
activities of daily living and work than in the past without 
becoming short of breath or having wheezing.  As to her 
ankles, she complained of weakness and frequent ankle 
sprains.  She had been sent to physical therapy for her 
ankles and had been found to need strengthening exercises to 
stabilize and strengthen her ankles which had been weakened 
due to her past ankle sprains without rehabilitation exercise 
or support care.  As to her back, after her two 1994 
accidents she had been given a short course of narcotics and 
muscle relaxants until the issue resolved, according to the 
Veteran, about 4 months later.  She felt that her back was 
troublesome during stress or bad weather and she used Motrin, 
as needed, for the discomfort.  The examiner noted that after 
the inservice accidents the Veteran had had physical therapy 
for a short period of time.  

On physical examination the Veteran had no wheezing or 
rhonchi.  A lung examination was completely normal.  She had 
somewhat lax ankle ligaments, laterally.  She had recently 
had physical therapy for her ankles for strengthening and 
proprioception rehabilitation, and had noted a significant 
change in pain of both ankles, and the lax ligaments during 
passive motion had improved on repeated examinations.  She 
had full range of motion of the back and neck without 
abnormal spinal curvatures.  There was tenderness to 
palpation of the cervical spine along the trapezius muscle.  
There were no spasms in the lower back muscles.  Straight leg 
raising was negative.  Neurological examination of the upper 
and lower extremities, including pulses and reflexes, was 
normal.  It was observed that the recent cervical spine X-
rays had found degenerative changes, and slight decrease, in 
the C2-3 disc space.  

The relevant diagnoses were (1) asthma of adult onset, with 
exercised induced asthma that had not been thoroughly treated 
in the past and for which inhaled steroids had recently been 
started with good control, and these would be required for 
her lifetime; (2) mild to moderate intermittent back pain, 
musculoskeletal in nature without radicular symptoms upon 
recurrence; and (3) moderate neck pain due to many factors - 
degenerative changes, mild subluxation of cervical vertebrae, 
and hypertrophic breasts making her posture worse and 
straining her neck muscles.  

On VA examination in July 2007 it was noted that the Veteran 
was employed by the Federal government and worked in Spain.  
She was independent in her activities of daily living and had 
no impediment in her usual occupation.  She took Advair twice 
daily and used an Albuterol inhaler as needed.  She had no 
recurrent pneumonia or bronchitis.  She did not have a 
productive cough, sputum or hemoptysis but had asthmatic 
attacks with tightness in her chest, wheezing, and difficulty 
respirating.  Her flare-ups were mostly due to being in a 
house with a lot of cats or due to physical exertion.  She 
had smaller flare-ups 3 to 5 times weekly from working out or 
doing housework, which required use of her Albuterol inhaler.  
She was without symptoms between attacks.  Advair kept her 
quite well controlled.  She had never been hospitalized for 
asthma and had had only one emergency visit due to cat 
exposure.  He had not had oxygen therapy and had no on-going 
steroid therapy or intermittent therapy.  

On physical examination the Veteran was noted to be right 
handed.  Her chest was bilaterally symmetric.  Respiration 
was regular and rhythmic without abnormalities of percussion 
of the chest wall.  Here lungs were clear with good air 
movement and without wheezes or crackles.  As to her 
musculoskeletal system there were no palpable spasms or 
tenderness.  There were no objective findings of 
radiculopathy.  She had normal toe-walking and normal heel-
walking but slightly unsteady heel-to-toe walking which was 
consistent with her body habitus.  A chest X-ray was normal 
and PFT revealed minimal obstructive lung defect, asthma, 
with insignificant response to bronchodilator, indicating 
good control on her current medical therapy, and a moderate 
restrictive defect with mild decreased diffusion capacity, 
which was consistent with her body habitus.  

The relevant diagnoses were mild asthma, well controlled on 
medical therapy, and a restrictive lung defect with residual 
mild decrease in diffusion capacity, not caused by or related 
to service-connected asthma which is an obstructive defect 
and does not cause restrictive lung disease nor decreased 
diffusion capacity.  

VA PFT testing in July 2007 revealed FVC was 90 percent of 
predicted and the ratio of FEV-1/FVC was 100 percent.  

In August 2007 the Veteran's husband wrote that the Veteran 
had had chronic problems with both ankles and chronic back 
pain during her second period of active service.  She had 
been involved in yet another car accident in 2002 which 
"reaggravated" her back problems.  She now used an Advair 
disc in the morning and evening for her asthma and used her 
inhaler as needed.  

An October 2007 report from the U.S. Naval Director of 
Medical Service at a Navy facility in Spain reflects that the 
Veteran had been followed since 2001 for asthma.  She began 
using a meter dosed inhaler (Albuterol) as need following an 
episode of wheezing in May 2001.  In early 2005 her symptoms 
progressed and she began to require daily inhaled steroids, 
Flovent.  She had remained on Albuterol and Flovent since 
2005.  She had not required any hospitalization or urgent 
emergency room visits for her asthma.  She currently had 
moderate persistent asthma and was doing well with her 
medications.  

Treatment records from a U.S. Naval medical facility in Spain 
from 2002 to 2007 reflect that the Veteran had breast 
reduction surgery in January 2005.  In August 2005 two PFT 
tests revealed FVC was 102 percent of predicted and the ratio 
of FEV-1/FVC was 99 percent of predicted and the second 
revealed FVC was 104 percent of predicted and the ratio of 
FEV-1/FVC was 90 percent of predicted.  

On official examination in May 2008 the Veteran had reported 
having had instability in the left ankle for about 10 years.  
She felt as if both ankles were about to "pop."  On 
examination she had normal range of motion and stability of 
the ankles.  There was normal function and location of the 
peroneal tendons.  It was commented that she had general 
laxity of all of her joints and this was more evident in her 
feet, probably because she was now overweight.  She felt 
somehow limited because of bilateral ankle instability.  
Stress X-rays of the ankles revealed no abnormality.  

General Rating Principles

Service-connected disorders are rated by comparing signs and 
symptoms with criteria in separate diagnostic codes which 
identify various disabilities listed in VA's Schedule for 
Rating Disabilities, based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Disabilities are viewed 
historically and examination reports are interpreted in light 
of the history, reconciling the report into a consistent 
picture to accurately reflect the elements of disability 
present.  38 C.F.R. §§ 4.1, 4.2.  A higher rating is assigned 
if a disorder more nearly approximates the criteria therefore 
but not all disorders will show all the findings specified 
for a particular disability rating, especially with the more 
fully described grades of disabilities but coordination of 
ratings with functional impairment is required.  38 C.F.R. 
§§ 4.7, 4.21.  

Separate ratings may be assigned either initially or during 
any appeal for an increased rating for separate periods of 
time based on facts found, a practice known as "staged 
ratings."  Fenderson v. West, 12 Vet. App. 119 (1999) 
(initial staged ratings). 

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 
C.F.R. § 3.102 (2009).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.  

Analysis

An Initial Rating In Excess of 10 Percent For Asthma Prior to 
March 10, 2005, and A Rating In Excess of 30 Percent Since 
Then

For rating purposes, it is the results of pulmonary function 
testing after bronchodilatation that are used because this 
produces a standard testing method which assures consistent 
evaluation.  Volume 61 Federal Register 46720, 46723 
(September 5, 1999).   

For definitional purposes, the Board notes that FEV-1 is 
forced expiratory volume in one second.  FVC is forced vital 
capacity.  FEV-1/FVC is the ratio of force expiratory volume 
in one second to forced vital capacity.  

The rating criteria (which became effective October 7, 1996) 
for bronchial asthma, at 38 C.F.R. § 4.97, Diagnostic Code 
(DC) 6602 provide for a 10 percent rating when pulmonary 
function tests reveal a FEV-1 or a FEV-1/FVC of 71- to 80 
percent of predicted; or if there is a need for intermittent 
inhalational or oral bronchodilator therapy.  A note to DC 
6602 provides that in the absence of clinical findings of 
asthma at the time of examination, a verified history of 
asthmatic attacks must be of record.  

A 30 percent rating is warranted for bronchial asthma when 
pulmonary function tests reveal an FEV-1 or an FEV-1/FVC of 
56 to 70 percent of predicted; or if there is daily 
inhalational or oral bronchodilator therapy; or, inhalational 
anti-inflammatory medication.  

A 60 percent rating is warranted for bronchial asthma when 
pulmonary function tests reveal an FEV-1 or an FEV-1/FVC of 
40 to 55 percent of predicted; or; at least monthly visits to 
a physician for required care of exacerbations, or; 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids. 

Here, PFT have never yielded findings which warrant a 
compensable evaluation at any time.  Rather, the necessary 
values have never been below 79 percent of predicted.  She 
has had a documented history of asthmatic attacks but daily 
use of inhalation medication is not shown prior to March 10, 
2005.  She has not at any time had steroid therapy or 
required monthly treatment for exacerbations of asthma, as 
required for a 60 percent rating.  

Accordingly, an initial 10 percent rating is not warranted 
prior to March 10, 2005, nor is a rating in excess of 30 
percent warranted since then.  

An initial compensable rating for residuals of a fracture of 
the left thumb

Ratings for a joint based on limitation of motion require 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  In other words, ratings based on limited motion do 
not ipso facto include or subsume the other rating factors in 
§§ 4.40 and 4.45, e.g., pain, functional loss, fatigability, 
and weakness.  Thus, a higher rating may be assigned if there 
is additional limitation of motion from pain or limited 
motion on repeated use of the joint.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Also with any form of arthritis, 
painful motion is factor to be considered.  Painful motion of 
a joint with peri-articular pathology is to be at rated at 
least at the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.  

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes.  38 C.F.R. 4.69.  

Under 38 C.F.R. 4.71a, Diagnostic Code 5228 limitation of 
motion of the thumb of the major or minor extremity warrants 
a noncompensable evaluation when there is a gap of less than 
one inch (2.5 cms.) or more between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers.  A 
10 percent rating is warranted, for the thumb of the major or 
minor extremity, when there is a gap of one or two inches 
(2.5 to 5.1 cms.) between the thumb pad and the fingers, with 
the thumb attempting to oppose the fingers.  A 20 percent 
rating is warranted, the thumb of the major or minor 
extremity, when there is a gap of more than two inches (5.1 
cms.) between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  

Under 38 C.F.R. 4.71a, Diagnostic Code 5224 ankylosis of the 
thumb of the major or minor extremity when favorable warrants 
a maximum evaluation of 10 percent and when unfavorable a 
maximum of 20 percent is warranted.  A note to DC 5224 states 
that consideration must also be given to evaluation as 
amputation or whether additional evaluation is warranted for 
resulting limitation of motion of other digits or 
interference with overall function of the hand.  

38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of 
Motion of Single or Multiple Digits of the Hand, provides 
that as to evaluation of ankylosis of the thumb, (i) if both 
the carpometacarpal and interphalangeal joints are ankylosed, 
and either is in extension or full flexion, or there is 
rotation or angulation of a bone, evaluate as amputation at 
metacarpophalangeal joint or through proximal phalanx;  (ii) 
if both the carpometacarpal and interphalangeal joints are 
ankylosed, evaluate as unfavorable ankylosis, even if each 
joint is individually fixed in a favorable position; (iii) if 
only the carpometacarpal or interphalangeal joint is 
ankylosed, and there is a gap of more than two inches (5.1 
cm.) between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers, evaluate as unfavorable 
ankylosis; and (iv) if only the carpometacarpal or 
interphalangeal joint is ankylosed, and there is a gap of two 
inches (5.1 cm.) or less between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers, 
evaluate as favorable ankylosis.

Here, it is neither shown nor alleged that the Veteran has 
ankylosis of any joint of the left thumb.  The range of 
motion testing during service, several months after the left 
thumb fracture revealed a loss of only 5 degrees of flexion.  
This does not equate to a degree of loss of motion when there 
is a gap of less than one inch (2.5 cms.) or more between the 
thumb pad and the fingers, with the thumb attempting to 
oppose the fingers.  

Accordingly, an initial compensable rating for residuals of a 
fracture of the left thumb is not warranted.  

Staged Ratings

The Board finds that, with the exception of the Veteran's 
asthma having necessitated the daily use of inhalational 
therapy, the service-connected disorders at issue have 
remained essentially stable since the initial assignment of 
the current percent ratings.  Accordingly, there is no basis 
for the assignment of staged ratings.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  

Extraschedular Ratings

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for a rating.  The threshold 
factor for extraschedular consideration is a finding that the 
evidence presents such an exceptional disability picture that 
the available schedular ratings for the service-connected 
disability are inadequate.  This is accomplished by comparing 
the level of severity and symptomatology of the 
service-connected disability with the established criteria.  
Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. 
Peake, 572 F.3d 1366 (Fed.Cir. 2009).  If the criteria 
reasonably describe a veteran's disability level and 
symptomatology, then the disability picture is contemplated 
by the Rating Schedule, and the assigned schedular evaluation 
is, therefore, adequate and referral for an extraschedular 
rating is not required.  Thun, Id. 

Comparing the Veteran's current disability level and 
symptomatology to the Rating Schedule, the degree of 
disability is contemplated by the Rating Schedule and the 
assigned schedule rating is adequate.  Even if this were not 
the case, the disorders have not caused marked interference 
with her employment, i.e., beyond that contemplated by the 
assigned ratings, or otherwise rendered impractical the 
application of the regular schedular standards.  Her overall 
functional impairment due to her service-connected disorder 
may hamper her performance in some respects, but certainly 
not to the level that would require extra-schedular 
consideration since those provisions are reserved for very 
special cases of impairment that simply is not shown here.  
Thus, no referral for extraschedular consideration is 
required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995). 

Lastly, since the preponderance of the evidence is against 
the claims, the benefit of the doubt rule does not apply.  38 
C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  
The benefits sought on appeal are accordingly denied.  


ORDER

An initial rating in excess of 10 percent for asthma prior to 
March 10, 2005, and to a rating in excess of 30 percent since 
then is denied.  

An initial compensable rating for residuals of a fracture of 
the left thumb is denied.  


REMAND

The Veteran's NOD to the November 2006 rating assigning 
initial noncompensable ratings for a right ankle sprain, 
varicose veins of the right leg, and varicose veins of the 
left leg was received in September 2007.  However, no SOC was 
ever issued addressing these issues.  Moreover, the 
subsequent grant by the March 2009 rating decision of 10 
percent for varicose veins of the right leg and 10 percent 
for varicose veins of the left leg, both effective September 
4, 2007, did not moot the claims.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  

As to the claims for service connection for residuals of 
injuries of the cervical and lumbar spinal segments, the 
evidence indicates that the Veteran was involved in three 
vehicular accidents during service and that a fourth accident 
after military service "reaggravated" the injuries.  
However, no additional information has been obtained 
regarding this fourth accident, to include any treatment 
records relative thereto; nor has the Veteran been afforded 
an official examination for the purpose of determining 
whether there is any nexus between current disability of the 
left ankle, cervical spine, and lumbar spine and her 
inservice injuries.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue to the Veteran and the 
Veteran's representative an SOC addressing the 
claims for an initial compensable rating for 
varicose veins of the right leg prior to 
September 4, 2007, and to a rating in excess of 
10 percent since then; an initial compensable 
rating for varicose veins of the left leg prior 
to September 4, 2007, and to a rating in excess 
of 10 percent since then; and an initial 
compensable rating for residuals of a right 
ankle sprain.  Along with the SOC, the RO must 
furnish to the Veteran and the Veteran's 
representative a VA Form 9 (Appeal to Board of 
Veterans' Appeals), and afford the Veteran and 
the Veteran's representative the applicable 
time period for perfecting an appeal as to 
these issues.

The Veteran and the Veteran's representative 
are hereby reminded that appellate 
consideration of the matter identified above: 
an initial compensable rating for varicose 
veins of the right leg prior to September 4, 
2007, and to a rating in excess of 10 percent 
since then; an initial compensable rating for 
varicose veins of the left leg prior to 
September 4, 2007, and to a rating in excess of 
10 percent since then; and an initial 
compensable rating for residuals of a right 
ankle sprain, may be obtained only if a timely 
appeal is perfected.  

2.  Contact the Veteran and request that she 
provide as much information as possible 
concerning her postservice vehicular accident 
in which she injured or reinjured either the 
cervical or lumbar spinal segments, or both.  
She should also be requested to provide as much 
information as possible as to any and all 
hospitalization, treatment or evaluation for 
such injury.  

This should include the name and address of all 
physicians and medical facilities as well as 
the inclusive dates of treatment.  

Upon receipt of the appropriate release, 
request all private treatment records 
indicated, if any, and associate all received 
with the file.  If any request for private 
treatment records is unsuccessful, notify the 
Veteran appropriately.  38 U.S.C.A. 
§ 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e) 
(2009).   

3.  Afford the Veteran an examination to 
address the etiology of the claimed disorders 
of the cervical and lumbar spinal segments as 
well as the claimed left ankle disability.  

Because the Veteran resides overseas it may not 
be possible to provide the examiner with access 
to and the possibility to review the claims 
folders for the Veteran's pertinent medical 
history.  However, if possible, a copy of this 
decision should be provided to the examiner for 
review prior to the examination. 

All necessary testing should be done and the 
examiner should review the results of any 
testing prior to completion of the examination 
report.  

The examiner is asked to express an opinion as 
to whether the Veteran now has current 
disability of the cervical spine, lumbar spine, 
or left ankle which is at least as likely as 
not related to the Veteran's period of service.  

In formulating the medical opinion, the 
examiner is asked to consider that the term 
"at least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against 
causation.

If the requested opinion cannot be provided 
without resort to speculation, the examiner 
should so state and must provide the rationale 
therefor.   

4.  After the above development has been 
completed, readjudicate the claims for service 
connection for residuals of cervical and lumbar 
injuries and residuals of a left ankle injury.  

If these claims remain denied, furnish the 
Veteran and her representative, if any, a 
Supplemental Statement of the Case (SSOC) and 
return the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DEBORAH SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


